DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for all teaching or matter specifically challenged in the argument.
	If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Youn (US 20060098374) in view of Nibe et al. (US Pat. 6188296).
Regarding claim 1:
Youn discloses (in Fig. 1) an antenna device (100) for vehicle, the antenna device (100) comprising: an antenna element (116); an external connection terminal (102); a connection detection resistor (112) having one end being grounded (connected to 114) and having another end being connected with the external connection terminal (102), the connection detection resistor (112) being connected in parallel with the antenna element (116); and a protection circuit (104) having a capacitor (106/110), the capacitor (106/110) having one end being grounded (connected to 114 through 108) and having another end being connected with the external connection terminal (102), the capacitor (106/110) being connected in parallel with the connection detection resistor (112), the protection circuit (104) conducting a surge current from the external connection terminal (102) to a ground side (Para. 0002, Lines 6-8).
Youn is silent on that the connection detection resistor is a resistor for detecting whether the external device is normally connected with the external connection terminal by a direct current voltage applied to the external connection terminal, and wherein the protection circuit is configured to conduct the surge current to the ground side, the surge current that occurs due to applying a surge voltage other than the direct current voltage to the external connection terminal.
Nibe et al. in a comparative invention disclose (in Fig. 5) a connection detection resistor (115) having one end being grounded and having another end being connected with the external connection terminal (DC POWER SUPPLY), the connection detection resistor (115) being connected in parallel with , wherein the connection detection resistor (115) is a resistor for detecting whether the external device is normally connected with the external connection terminal (DC POWER SUPPLY) by a direct current voltage applied to the external connection terminal (DC POWER SUPPLY), and wherein the protection circuit (defined by 113 and 114) is configured to conduct the surge current to the ground side, the surge current that occurs due to applying a surge voltage other than the direct current voltage to the external connection terminal (DC POWER SUPPLY).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the connection detection resistor and the protection circuit as taught by Nibe et al. into the device of Youn for the benefit of preventing parasitic oscillation (Col. 5, Lines 32-34) and thereby improving the oscillation characteristic (Col. 8, Lines 19-20).
Regarding claim 2:
Youn discloses the protection circuit (04) has a coil (108) that is connected with the capacitor (106/410) in series.
Regarding claim 3:
Youn discloses the coil (108) is mounted between the capacitor (106/110) and the external connection terminal (102).
Regarding claim 4:
Youn discloses the other end of the connection detection resistor (112) is connected between the capacitor (106/110) and the coil (108).
Regarding claim 6:
Youn discloses the capacitor (106/110) has a first capacitor (106) and a second capacitor (110) that have different capacitances from each other, and the first capacitor (106) and the second capacitor (110) are connected together in parallel. 
Regarding claim 9:
Youn discloses the capacitor (106/110) has a first capacitor (106) and a second capacitor (110) that have different capacitances from each other, and the first capacitor (106) and the second capacitor (110) are connected together in parallel. 
Regarding claim 10:
Youn discloses the capacitor (106/110) has a first capacitor (106) and a second capacitor (110) that have different capacitances from each other, and the first capacitor (106) and the second capacitor (110) are connected together in parallel. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Youn (US 20060098374) in view of Nibe et al. (US Pat. 6188296) as applied to claim 1 and further in view of Krafft (US Pat. 3257587).
Regarding claim 5:
Youn as modified is silent on that the other end of the connection detection resistor is connected between the coil and the external connection terminal.
Krafft discloses the other end of the connection detection resistor (11) is connected between the coil (17) and the external connection terminal (61).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the connection detection resistor between the coil and the external connection terminal as shown by Krafft into the modified device of Youn for the benefit improving high Q (Col. 4, Lines 62-63).

Claims 7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Youn (US 20060098374) in view of Nibe et al. (US Pat. 6188296) as applied to claim 1 and further in view of Kim et al. (US 20160254799).
Regarding claim 7 and 11-13:
Youn as modified is silent on that a direct current cutting capacitor between the antenna element and the external connection terminal, wherein the other end of the connection detection resistor and the 
Kim et al. disclose (in Fig. 2) a direct current cutting capacitor (C1) between the antenna element (ANT) and the external connection terminal (defined by 26), wherein the other end of the connection detection resistor (R1) and the other end of the capacitor (defined by C2 and C3) are connected between the direct current cutting capacitor (C1) and the external connection terminal (defined by 26).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the direct current cutting capacitor as taught by Kim et al. into the modified device of Youn for the benefit of cutting of the antenna such that a low frequency component in the high frequency signal having passed the DC cut off capacitor may be filtered and only high frequency component may be outputted (Para. 0029, Lines 3-11).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Youn (US 20060098374) in view of Nibe et al. (US Pat. 6188296) as applied to claim 1 and further in view of Terashima et al. (US Pat. 6072435).
Regarding claim 8:
Youn as modified is silent on that another system with another antenna element, the other system being different from a system from the antenna element to the external connection terminal.
Terashima et al. disclose (in Fig. 14) another system (bottom part) with another antenna element (3b), the other system (3b) being different from a system (the top part) from the antenna element (8a) to the external connection terminal (7).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement a second antenna as taught by Terashima et al. into the modified device of Youn for the benefit of operating the system in different broadcast band: a low frequency band and a high frequency band, are well received (See Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                                                                                                                                                                                        
/HAI V TRAN/Primary Examiner, Art Unit 2845